DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 12/16/20. 
Claim 2 has been canceled. 
Claims 1, 3-10, 12-15 have been amended and are hereby entered. 
Claims 1, 3-15 are currently pending and have been examined.
This action is made FINAL. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12-15:  These claims contain the limitation “on the basis of whether the findings information is included, whether the diagnosis information is included,  including one or more of: findings information on findings of a user on the each of the image data groups; diagnosis information on a diagnosis made by the user based on observation of the each of the image data groups; and signature information indicating completion of the diagnosis by the user” (emphasis Examiner) – requiring only one of the three types of information (findings information, diagnosis information, signature information). It is unclear whether or not all three types of information are required by the limitation “on the basis of whether the findings information is included, whether the diagnosis information is included, and whether the signature information is included in the status information corresponding to the at least one of the image data groups selected”, if only one is required earlier in the claim language.  
Regarding Claims 1, 12-15, the following limitation renders the claim indefinite:  “estimate one of a plurality of types of observation workflows, each of the plurality of types of observation workflows indicating one of whether observation operation has been performed on the at least one of the image data groups selected and whether the performed observation operation has been completed, on the basis of whether the findings information is included, whether the diagnosis information is included, and whether the signature information is included in the status information corresponding to the at least one of the image data groups selected” (emphasis Examiner), as it is unclear whether the limitation “on the basis of whether the findings information is included, whether the diagnosis information is included, and whether the signature information is included in the status information corresponding to the at least one of the image data groups selected” limits only whether the performed observation operation has been completed, or whether it applies to both whether the observation operation has been performed and whether the performed observation operation has been completed. For the 
Regarding Claim 1, recitation of “set one or more transmission image data groups including one or more of the endoscopic images in the at least one image data groups selected on the basis of the one of the plurality of types of the observation workflows selected” is rendered indefinite because the claim has no positive recitation of a step of selecting at least one image data group on the basis of the one of the plurality of types.  Claim 1 only appears to have support for the step of selecting at least one of the image data groups accumulated in the server via a network.  
Regarding Claims 1, 12-15, the recitation of “each of the plurality of types of observation workflows indicating one of whether observation operation has been performed on the at least one of the image data groups selected and whether the performed observation operation has been completed,” renders the claim indefinite because it is unclear how the two situations (operation has been performed and performed operation has been completed) are different. Therefore, the claim as drafted does not disclose enough information for one of ordinary skill in the art to understand what is actually being claimed. For the purposes of examination, it will be assumed to refer to an in-process/incomplete workflow and a completed workflow.
Dependent Claims 3-11 inherit the deficiencies of Independent Claim 1 and are subsequently rejected. 
The term "a higher perspective" in claim 5 is a relative term which renders the claim indefinite.  The term "higher perspective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, Examiner is interpreting this to mean to display the images in a larger viewing format.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a system (claims 1, 3-11), device (claim 12), server (claim 13), method (claim 14), and non-transitory computer readable recording medium (claim 15).  
These steps of Claim 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “a terminal device configured to allow” language, the limitation allow selecting at least one of the image data groups accumulated in the server via a network, under its broadest reasonable interpretation in the context of this claim, involves an individual making a selection of image data groups.  Similarly, but for the “a processor comprising hardware that is provided in the server or the terminal device, wherein the processor is configured to execute” language, the limitation estimate one of a plurality of types of observation workflows, each of the plurality of types of observation workflows indicating one of whether observation operation has been performed on the at least one of the image data groups selected and whether the performed observation operation has been completed, on the basis of whether the findings information is included, whether the diagnosis information is included, and whether the signature information is included in the status information corresponding to the at least one of the image data groups selected, in the context of this claim encompasses an individual using status information including presence of particular information to estimate a type of observation workflow.  Similarly, the limitation of set one or more transmission image data groups including one or more of the endoscopic images in the at least one image data groups selected on the basis of the one of the plurality of types of the observation workflows selected, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components.  For example, but for the “a processor comprising hardware that is provided in the server or the terminal device, wherein the processor is configured to execute” language, this claim limitation encompasses an individual selecting images to transmit based on the workflow.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual using data has been obtained regarding images to estimate the type of workflow on the basis of which information is included, and selecting (setting) image groups to be transmitted. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
 Claims 12-15
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 6, reciting particular aspects of estimating the observation workflow as a new observation workflow when findings information is not included in the status information and setting the transmission that an entire image of the selected image groups can be viewed form a higher perspective, involves an individual determining that a workflow is new when the status information does not include findings information and selecting a particular display configuration of images; claim 8, reciting particular aspects of: estimating the type of workflow for a new observation, which involves an individual making a determination about workflow type; estimating the type of workflow for a suspended observation and resuming the observation when information is present, which involves an individual making a determination about whether a workflow is suspended or not, and resuming activity; estimating the type of workflow for when the observation is complete, which involves an individual making a determination that the observation workflow is completed; claim 10, reciting particular aspects of transmitting status information to a server, which involves an individual using a computer to send data to a server).  (Step 2A Prong 1: Yes)
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of  “a processor comprising hardware that is provided in the server or the terminal device, wherein the processor is configured to…”, see applicant’s specification (page 15, lines 10-12; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “a server configured to accumulate image data groups… and status information corresponding to the each of the image data groups…including one or more of… findings information…, diagnosis information…, and signature information…” amounts to 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-8, 10, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 3,  additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 9, 11, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a server configured to accumulate image data groups and status information; a terminal device configured to allow Symantec, MPEP 2106.05(d)(II)(i). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 4-10, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 3-11, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1, 3-15 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen et al (US Publication 20150310170A1), in view of Reid (US Publication 20060155579A1), further in view of Becker et al (US Patent US6904161B1), further in view of Aoyagi (US Publication 20110166418A1).  
 
Regarding Claim 1, Soenksen discloses the following: 
a terminal device configured to allow selecting at least one of the image data groups accumulated in the server via a network ([0022] “Requesting system 10 is configured to interface with the server 40 to initiate the creation of one or more medical image based cases and facilitate the completion of such cases. Requesting system 10 may include one or more 
a processor comprising hardware that is provided in the server or the terminal device, wherein the processor is configured to ([0075] “the system 550 may be used as or in conjunction with a requesting system, consulting system, medical image capture device, smart medical image capture device, server or repository as previously described with respect to FIGS. 1-3. The system 550 can be a personal computer, computer server, personal digital assistant, smart phone, tablet computer or the like, a medical image capture system such as a digital slide scanning system, radiology imaging system, magnetic resonance imaging system, computed axial tomography system, X-ray system or the like or any other processor enabled device that is capable of wired or wireless data communication”; [0076] and [0077] further describe use of processor; [0045] discloses selection of a medical image):
and control the server to transmit the one or more transmission image data groups over the network from the server to the terminal device ([0040] “The command module 300 is also configured to receive medical image based case analysis information from the consulting system and store that information in association with the medical image based case and then to cooperate with the user interface module 350 to provide the medical image based information, including the medical image based case analysis information to the requesting system”; [0053] “the repository module 370 may also interface with an operator via the user interface module 350 to facilitate searching of the repository”; [0020] “the system 100 comprises a network 90 that communicatively couples a plurality of entities”)
	Soenksen does not disclose, but Reid, which is directed to a system that tracks medical image viewing, does teach the following: 
a server configured to accumulate image data groups, each of the image data groups being of one or more endoscopic images ([0004] “A system identifies, flags and tracks images and series of images read and analyzed by a healthcare worker in creating a report using a visual indicator identifying images that are used or not used for the report and documents characteristics concerning image importation and viewing on a report generation workstation. A system for tracking medical image viewing by a user includes at least one repository storing data representing multiple medical images of a particular patient available for use in preparing a report. A viewing processor tracks whether an individual image of the multiple medical images has been presented on a display device by using predetermined rules in determining whether data representing the individual image has been communicated to the display device for display to a particular user associated with received user identification information. The viewing processor generates a viewed indicator associated with the individual image and the particular user in response to a determination data representing the individual display image has been communicated to the display device for display to the particular user”; [0034] “In the FIG. 1 system, server device 18 may be implemented as a personal computer or a workstation”); 
set one or more transmission image data groups including one or more of the endoscopic images in the at least one image data groups selected on the basis of the one of the plurality of types of the observation workflows selected ([0016] “a user employing system 40 initiates access and viewing on workstation 12 of images in DICOM or non-DICOM compatible format from repository 235 which may comprise a repository in modality 27 or image repository 46, or a patient record database such as database 14 or 38. System 40 in step 205 provides one or more display images on workstation 12 enabling a user to scroll through and select particular accessed images…Additional workflow steps involved in image review and annotation for the preparation and generation of a report, for example, are also supported by user interface display images provided by system 40 in step 210. A user 
Soenksen teaches a system that utilizes a device to browse and select medical images, a processor, determining a type of workflow based on whether the workflow is complete or not. Soenksen does not explicitly teach using a server to store images and observation history or selecting images to be sent to a display.  Reid does teach tracking medical image viewing and selection of images to be displayed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Soenksen with the teachings of Reid, to track which images have been read and analyzed by a healthcare professional (Reid [0015]) and to allow specific images to be displayed to a particular user (Reid [0004]). 
Soenksen/Reid do not disclose the follow, but D. Becker, which is directed to a computer-implemented method for workflow configuration and execution in medical imaging, does teach the following: 
status information corresponding to the each of the image data groups, (Col 5, lines 56-57: “A workflow can be in various states, such as pending, running, suspended, or ready for completion”; Col 11 lines 43-57: “In area 901, the activities of the workflow in their current states are shown…A status icon may be present in the display for each activity in the workflow. The status icon is used to indicate the state of the activity to the operator. In the current system, the ready state is a blank, the executing state is a (yellow) arrow, the pause state is a stop sign, and the finished state is a (green) checkmark”) the status information corresponding to the each of the image data groups including one or more of: 
findings information on findings of a user on the each of the image data groups;
diagnosis information on a diagnosis made by the user based on observation of the each of the image data groups: (Col 6 lines 3-12: “In the ready for completion workflow state, all and signature information indicating completion of the diagnosis by the user;
for the at least one of the image data groups selected, estimate one of a plurality of types of observation workflows, each of the plurality of types of observation workflows indicating one of whether observation operation has been performed on the at least one of the image data groups selected [(Col 11, lines 43-60: “In area 901, the activities of the workflow in their current states are shown. The first activity in the workflow is shown at the top of area 901 and succeeding activities are shown in descending order. The right column shows the names and icons of the activities in the workflow, with each type of activity having its own unique icon and name. The left column shows the status of each of the activities as described above. Note that these columns may be scrolled up or down if there are too many activities in the workflow to be shown at one time. A status icon may be present in the display for each activity in the workflow. The status icon is used to indicate the state of the activity to the operator. In the current system, the ready state is a blank, the executing state is a (yellow) arrow, the pause state is a stop sign, and the finished state is a (green) checkmark. In the example shown, the first two activities have been completed, the third activity is executing, and the fourth and fifth activities are ready to execute”; see Fig. 9) and whether the performed observation operation has been completed, on the basis of whether the findings information is included, whether the diagnosis information is included, and whether the signature information is included in the status information corresponding to the at least one of the image data groups selected; 
Soenksen/Reid teach a system that utilizes a server to store medical images, a device to browse and select medical images, a processor, selecting images to be sent to a display, but does not explicitly disclose status information corresponding to each image group, including diagnosis information, or that the system estimates the type of workflow indicating whether the observation operation has been performed on the selected image groups.  D. Becker teaches a status including diagnosis information, and determining whether the operation has been performed.  
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Soenksen/Reid with these teachings of Becker, with the motivation of indicating the state of an activity (Becker Col 11 line 54) and to indicate the workflow processing is complete (Becker Col 6 lines 34-35)
 Soenksen, Reid and Becker all teach methods pertaining to medical images, but do not explicitly teach that their systems utilize endoscopic images.  Aoyagi teaches a medical image processing system that specifically pertains to processing of endoscopic images.  An endoscopic image is just a label for a specific type of medical image that is obtained by inserting an endoscope comprising an imaging system into body cavities of a subject (Aoyagi at [0003]).  The prior art differs from the claim only by the substitution of “endoscopic images” for “medical images”. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
 
Regarding Claim 3, Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1, but  do not explicitly wherein the status information includes access log information on access to the image data groups by the terminal device; operation log information at a time of browsing the image data groups by the terminal device; browsing mode log information on a browsing mode at a time of browsing the image data groups by the terminal device; identification log information for identifying a user who has performed observation on the image data groups; and browsing time log information on a browsing time at a time of browsing the image data groups by the terminal device, however, describing the status information in this manner is simply a label that constitutes nonfunctional descriptive information that is/are not functionally involved in the recited system. The steps which are recited in the claim language would be performed the same regardless of whether status information contains  “access log information on access to the image data groups by the terminal device, operation log information at a time of browsing the image data groups by the terminal device, browsing mode log information on a browsing mode at a time of browsing the image data groups by the terminal device, identification log information for identifying a user who has performed observation on the image data groups, and browsing time log information on a browsing time at a time of browsing the image data groups by the terminal device” or not. Describing the status information as containing these particularly named types of information will not alter the outcome of the system positively recited. Any differences are related merely to the meaning and information conveyed through labels (i.e., the specifically labelled information) which does not explicitly alter or impact the steps of the system and does not patentably distinguish the claimed invention from the prior art. Thus, this descriptive label of types of status information will not distinguish the claimed invention from the prior art.

Regarding Claim 8,  Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1. Becker further teaches: 
estimate the one of the plurality of types of observation workflow as a new observation workflow for performing new observation on the at least one of the image data groups selected when the findings information is not included in the status information corresponding to the at least one of the image data groups selected (Col 9 lines 41-44 teach “The pending workflow storage area 629 may store one or more pending workflows that may be ready for execution. The pending workflows may include sequences of activities and all patient data needed to execute the activity”),
estimate the one of the plurality of types of observation workflows as a suspended observation resume workflow for suspending observation on the at least one of the image data groups selected and thereafter resuming the observation when the findings information is included and each of the diagnosis information and the signature information is not included in the status information corresponding to the at least one of the image data groups selected, (Col 5 line 65-Col 6 line 3 “In the suspended workflow state, the partially run workflow is not resident in memory but is stored with its partial results. It can be reset to the running state by the operator. Upon being reset to the running state, the partial data will be restored and workflow will resume executing at the point where it was suspended”) and
estimate the one of the plurality of types of observation workflows as an observation completed examination workflow for performing observation again after observation is completed when each of the findings information, the diagnosis information, and the signature information is included in the status information corresponding to the at least one of the image data groups selected (Col 6 line 3-5 teach “In the ready for completion workflow state, all activities and workflow have finished processing”; Col 6 lines 33-35 teach “In the finished state, the activity has finished its task. For example, a data acquisition is complete or the workflow processing is complete”); 
Soenksen/Reid teach a system that stores images and status information, allows a user to browse and select an image via a terminal device, determines a type of workflow, selects images to transmit, and outputs the images to a display, but do not explicitly teach a system that designates workflows as new, suspended, or complete. Becker does teach a system in which workflows may be pending (new), suspended, or completed. 


Regarding Claim 9, Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1. Soenksen further discloses:
a temporary recording device configured to temporarily record the one or more  transmission image data groups received from the server; ([0081] “Examples of external storage medium 595 may include an external hard disk drive), and
a display device configured to display images corresponding to the one or more transmission image data groups recorded by the temporary recording device ([0038] “the command module 300 may cooperate…with the image analysis module 340 and the case module 310 to update a medical image based case with image analysis information, cooperate with the user interface module 350 to provide information on the display of a user device or a viewing device”)

Regarding Claim 10, Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1. Soenksen does not disclose, but Reid further teaches when a termination signal for designating termination of observation is input, the terminal device is configured to transmit, to the server, the status information including a history of operation performed on the image data groups by the terminal device. ([0011] “In response to a radiologist completing a report and viewing all of the images of a diagnostic study without ignoring images, the system stores data flags or log file data indicating access to image data”; [0020] “The documentation processor stores data in the log file identifying images accessed by a particular user and how an individual image is processed during imaging report preparation. Specifically, the data stored in the log file also identifies when, where, for how long and who accessed and 
Soenksen/Reid/Becker/Aoyagi teach a system that stores images and status information, allows a user to browse and select an image via a terminal device, determines a type of workflow, selects images to transmit, and outputs the images to a display.  Soenksen does not explicitly teach transmitting status information including history of operations performed on the images, but Reid does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Soenksen/Reid/Becker/Aoyagi with these teachings of Reid, to provide an authentic record of images accessed by a particular user for use for legal or other purposes requiring accurate verifiable traceable audited records (Reid [0026]). 
Regarding Claim 11, Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1. Soenksen further discloses the network is a wireless communication network ([0021] “The network 90 can be a public or private network, a wired or wireless network or any combination including public and private and wired and wireless”).

Regarding Claim 12, Soenksen/Reid/Becker/Aoyagi teach the limitations of Claim 1.  Claim 12 recites the same or substantially similar limitations as Claim 1, and the discussion with respect to Claim 1 is equally applicable to Claim 12.  The only difference is that Claim 12 is directed to a terminal device capable of performing bi-directional communication and an operation input device configured to receive input of a selection signal for selecting any of the image data groups accumulated in the server.  Soenksen additionally teaches these elements (see [0020]-[0021], [0075], [0077] for the former limitation, and [0049], [0055], [0076] for the latter). Accordingly, Claim 12 is rejected for the same reasons as Claim 1.

Regarding Claim 13, Soenksen/Reid/Becker/Aoyagi teach the limitations of Claim 1.  Claim 13 recites the same or substantially similar limitations as Claim 1, and the discussion with respect to Claim 1 is equally applicable to Claim 13.  The only difference is that Claim 13 is directed to a server capable of performing bi-directional communication with a terminal device that includes a display device capable of displaying an image and an operation input device capable of receiving input of an operation signal for designating various kinds of operation (see Soenksen [0020]-[0021], [0027], [0038], [0049], [0083]) and further includes the limitations a recording device (Soenksen [0081]) and estimating, when a request signal is received, which indicates a request of transmission of any one of the image data groups accumulated in the recording device from the terminal device (Soenksen [0049], [0055], [0076]). Soenksen additionally teaches these elements as cited in brackets above. Accordingly, Claim 13 is rejected for the same reasons as Claim 1.

 Regarding Claim 14, Soenksen/Reid/Becker/Aoyagi teach the limitations of Claim 1.  Claim 14 recites the same or substantially similar limitations as Claim 1, and the discussion with respect to Claim 1 is equally applicable to Claim 14.  The only difference is that Claim 14 is directed to a transmission method performed by an endoscope system and includes the limitation receiving input of a selection signal for selecting any of the image data groups accumulated in the server via a network; Soenksen additionally teaches these elements (see 
It is noted that Claim 14 contains recitation of “endoscope system”.  Soenksen teaches a system that utilizes and analyzes medical images, but does not explicitly describe how the images are obtained.  Aoyagi teaches a medical image processing system that specifically pertains to processing of endoscopic images.  An endoscopic image is just a label for a specific type of medical image that is obtained by inserting an endoscope comprising an imaging system into body cavities of a subject (Aoyagi at [0003]).  The prior art differs from the claim only by the substitution of “endoscopic images” for “medical images”. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
  
Regarding Claim 15, Soenksen/Reid/Becker/Aoyagi.  Claim 15 recites the same or substantially similar limitations as Claim 1, and the discussion with respect to Claim 1 is equally applicable to Claim 15.  The only difference is that Claim 15 is directed to a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a processor of an endoscope system and includes the limitation receiving input of a selection signal for selecting any of the image data groups accumulated in the server via a network. Soenksen additionally teaches these elements (see [0080] for the former limitation, and [0049], [0055], [0076] for the latter). Accordingly, Claim 15 is rejected for the same reasons as Claim 1.
It is noted that Claim 15 contains recitation of “endoscope system”.  Soenksen teaches a system that utilizes and analyzes medical images, but does not explicitly describe how the images are obtained.  Aoyagi teaches a medical image processing system that specifically pertains to processing of endoscopic images.  An endoscopic image is just a label for a specific type of medical image that is obtained by inserting an endoscope comprising an imaging system into body cavities of a subject (Aoyagi at [0003]).  The prior art differs from the claim only by the .
 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soenksen et al (US Publication 20150310170A1), in view of Reid (US Publication 20060155579A1), further in view of Becker et al (US Patent US6904161B1), further in view of Aoyagi (US Publication 20110166418A1) further in view of Lane et al (US Publication US Publication 20150082220A1). 

Regarding Claim 4, Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1. Soenksen further discloses control the server to transmit the transmission image data groups set over the network in the transmission order set to the terminal device ([0040] “The command module 300 is also configured to receive medical image based case analysis information from the consulting system and store that information in association with the medical image based case and then to cooperate with the user interface module 350 to provide the medical image based information, including the medical image based case analysis information to the requesting system”; [0053] “the repository module 370 may also interface with an operator via the user interface module 350 to facilitate searching of the repository”; [0020] “the system 100 comprises a network 90 that communicatively couples a plurality of entities”)
Soenksen/Reid/Becker/Aoyagi do not disclose the following, but Lane, which is directed to displaying medical images to a user in radiotherapy, does teach
the processor is configured to set a transmission order of transmitting the transmission image data groups to the terminal device on the basis of the one of the plurality of types of the observation workflows selected ([0008] “The method may comprise storing a plurality of images of one or more patients in a memory and selecting a group of 
Soenksen/Reid/Becker/Aoyagi teach a system that stores images and status information, allows a user to browse and select an image via a terminal device, determines a type of workflow, selects images to transmit, and outputs the images to a display.  Soenksen/Reid/Becker/Aoyagi do not explicitly teach transmitting images in a particular order, but Lane does teach displaying images in chronological order. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Soenksen/Reid/Becker/Aoyagi with the teachings of Lane, to allow for reviewing of a historical series of images to be reviewed as a sequence (Lane [0030]). 
Regarding Claim 5, Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1. Becker further teaches: 
estimate the one of the plurality of types of observation workflows is a new observation workflow where the observation operation has not been performed and a new observation is being performed on the at least one of the image data groups on the basis of the findings information not being included in the status information corresponding to the at least one of the image data groups selected (Col 5 lines 57-58: “In the pending workflow state, the workflow has not yet been run” – e.g., new observation; Col 9 lines 41-47: “The pending workflow storage area 629 may store one or more pending workflows that may be ready for execution. The pending workflows may include sequences of activities and all patient data needed to execute the activity. A pending workflow may alternatively include ; 
estimate the one of the plurality of types of observation workflows is a suspended observation resume workflow where the observation operation has been performed, suspended and thereafter resumed on the basis of the findings information being included and the diagnosis information not being included in the status information corresponding to the at least one of the image data groups selected (Col 5 line 65-Col 6 line 3: “In the suspended workflow state, the partially run workflow is not resident in memory but is stored with its partial results. It can be reset to the running state by the operator. Upon being reset to the running state, the partial data will be restored and workflow will resume executing at the point where it was suspended”);
estimate the one of the plurality of types of observation workflows is as an observation completed examination workflow for performing observation again after observation is completed, on the basis of each of the findings information, the diagnosis information, and the signature information is included in the status information corresponding to the at least one of the image data groups selected (Col 6, lines 24-26, 34-36: “Each activity in a running workflow exists in one of three states—ready, executing or finished…In the finished state, the activity has finished its task. For example, a data acquisition is complete or the workflow processing is complete”); and
Soenksen/Reid/Becker/Aoyagi teach a system that stores images and status information, allows a user to browse and select an image via a terminal device, determines a type of workflow, selects images to transmit, and outputs the images to a display.  Soenksen/Reid do not explicitly teach that the system estimates the type of workflow as new, suspending, or completed, but Becker teaches this.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Soenksen/Reid/Becker/Aoyagi 
Soenksen does not disclose, but Reid further teaches: 
set the one or more transmission image data groups in the at least one image data groups selected on the basis of the one of the plurality of types of the observation workflows selected being the suspended observation resume workflow with reference to an imaging time of image data that is present immediately before the observation is suspended among the at least one of the image data groups selected ([0016] “a user employing system 40 initiates access and viewing on workstation 12 of images in DICOM or non-DICOM compatible format from repository 235 which may comprise a repository in modality 27 or image repository 46, or a patient record database such as database 14 or 38. System 40 in step 205 provides one or more display images on workstation 12 enabling a user to scroll through and select particular accessed images…Additional workflow steps involved in image review and annotation for the preparation and generation of a report, for example, are also supported by user interface display images provided by system 40 in step 210. A user completes an image review and annotation session and stores processed image data in DICOM or non-DICOM compatible format in repository 235 and initiates close of the session in step 213”); 
Soenksen teaches a system that utilizes a device to browse and select medical images, a processor, determining a type of workflow based on whether the workflow is complete or not. Soenksen does not explicitly teach using a server to store images and observation history or selecting images to be sent to a display.  Reid does teach tracking medical image viewing and selection of images to be displayed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Soenksen with the teachings of Reid, to track 
set the one or more transmission image data groups in the at least one image data groups selected on the basis of the one of the plurality of types of the observation workflows selected being the observation completed examination workflow such that only image data to which the diagnosis information is added is set as the one or more transmission image data groups among the at least one image data groups selected ([0016] “a user employing system 40 initiates access and viewing on workstation 12 of images in DICOM or non-DICOM compatible format from repository 235 which may comprise a repository in modality 27 or image repository 46, or a patient record database such as database 14 or 38. System 40 in step 205 provides one or more display images on workstation 12 enabling a user to scroll through and select particular accessed images…Additional workflow steps involved in image review and annotation for the preparation and generation of a report, for example, are also supported by user interface display images provided by system 40 in step 210. A user completes an image review and annotation session and stores processed image data in DICOM or non-DICOM compatible format in repository 235 and initiates close of the session in step 213”);
Soenksen/Reid teach/Becker/Aoyagi do not disclose the following, but Lane, which is directed to displaying medical images to a user in radiotherapy, teaches the following: 
set the one or more transmission image data groups in the at least one image data groups selected on the basis of the one of the plurality of types of the observation workflows selected being the new observation workflow such that an entire image of the image data groups selected can be viewed from a higher perspective among the perspectives of  image data groups selected  ([0067] “Upon a user (e.g., a physician or a health-care worker) logging into the imaging workspace (step 1102), a group of images that are required to be reviewed, which are stored in memory, are loaded into the carousel (e.g., 
	Soenksen/Reid teach/Becker/Aoyagi teach a system that stores images and status information, allows a user to browse and select an image via a terminal device, determines a type of workflow, selects images to transmit, and outputs the images to a display.  Soenksen/Reid teach/Becker/Aoyagi do not explicitly teach viewing the images from a higher perspective, but Lane does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Soenksen/Reid teach/Becker/Aoyagi with the teachings of Lane, so that observations of unusual characteristics can be determined (Lane [0067]). 

Regarding Claim 6, Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1. Becker further teaches:  
wherein the processor is configured to:  estimate the one of the plurality of types of observation workflows as a new observation workflow for performing new observation on the at least one of the image data groups selected when the findings information is not included in the status information corresponding to the at least one of the image data groups selected (Col 5 lines 57-58: “In the pending workflow state, the workflow has not yet been run” – e.g., new observation; Col 9 lines 41-47: “The pending workflow storage area 629 may store one or more pending workflows that may be ready for execution. The pending workflows may include sequences of activities and all patient data needed to execute the activity. A pending workflow may alternatively include enough patient data for the workflow manager to access the patient data from the patient database 110”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Soenksen/Reid/Becker/Aoyagi with these teachings of Becker, with the motivation of indicating the state of an activity (Becker Col 11 line 54). 
Soenksen/Reid/Becker/Aoyagi do not disclose the following, but Lane, which is directed to displaying medical images to a user in radiotherapy, further teaches: 
set the one or more transmission image data groups such that an entire image of the at least one of the image data groups selected can be viewed from a higher perspective among the image data groups selected (Lane ([0067] “Upon a user (e.g., a physician or a health-care worker) logging into the imaging workspace (step 1102), a group of images that are required to be reviewed, which are stored in memory, are loaded into the carousel (e.g., carousel 602). The user can then examine each image by selecting (step 1104) a particular image from the carousel which will result in the image to be presented in a larger main viewer (step 1106).
Soenksen/Reid/Becker/Aoyagi teach a system that stores images and status information, allows a user to browse and select an image via a terminal device, determines a type of workflow, selects images to transmit, and outputs the images to a display.  Soenksen/Reid/Becker/Aoyagi do not explicitly teach viewing the images from a higher perspective, but Lane does teach this. 
.
 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soenksen et al (US Publication 20150310170A1), in view of Reid (US Publication 20060155579A1), further in view of Becker et al (US Patent US6904161B1), further in view of Aoyagi (US Publication 20110166418A1), further in view of Kumar et al (US Publication 20120316421A1). 
Regarding Claim 7, Soenksen/Reid/Becker/Aoyagi disclose the limitations of Claim 1 but do not disclose the following. Kumar, which is directed to a system and method for automated image analysis, such as capsule endoscopy diagnosis, teaches:  
wherein the processor is configured to control the server to not transmit an image data group that is not set as the one or more transmission image data groups set, 
([0201] “The processing unit 1500 may also detect duplicate attribute of interest in multiple endoscopic images. The processing unit 1500 may identify an attribute of interest in a first image that corresponds to an attribute of interest of a second image. Once duplicates are identified, the processing unit 1500 may remove the duplicates from an image set”).
	Soenksen/Reid/Becker/Aoyagi teach a system that stores images and status information, allows a user to browse and select an image via a terminal device, determines a type of workflow, selects images to transmit, and outputs the images to a display, but do not explicitly teach excluding images that are not needed. Kumar teaches a method of image analysis that excludes (removes) duplicate images (images that aren’t needed).  

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(b) Rejections
	Regarding 112(b) rejections presented in Non-Final Office Action, most have been withdrawn in light of Applicant’s amendments.  112(b) section above has been updated to address 112(b) rejections pertaining to amended claim language and outstanding 112(b) rejections.  

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  On page 25, Applicant summarizes 101 rejections in NFOA and asserts claims 1, 3-15 are eligible and cites to MPEP 2106.04(a).  
	Specifically, Applicant argues on pages 25-26, that Claim 1 recites a “technique to improve transmission of endoscopic images from a server to a terminal device” and summarizes the limitations of Claim 1, arguing that “This technique prevents transmission of unnecessary image data. As a result, it is possible to reduce the communication traffic, so that it is possible to prevent an increase in communication cost between the server and the terminal device” and cites to Specification page 41, lines 11-20.  In reviewing this cited portion of the Specification, Examiner is unable to identify disclosure of a technological problem associated with 
	Next, on page 26, Applicant states “Claim 1 does not recite certain methods of organizing human activities that are considered to be an abstract idea. Specifically, claim 1 does not recite fundamental economic principles or practices, commercial or legal interactions or managing personal behavior or relationships or interactions between people. Therefore, claim 1 does not recite an abstract idea.”  Examiner respectfully disagrees; see 101 section above which states that the abstract idea is directed to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer.  See MPEP 2106.04(a)(2).  
	Next, on page 26, Applicant argues “Further, even if claim 1 recites an abstract idea, claim 1 further integrates the alleged abstract idea into a practical application to improve the functioning of communication between a server transmitting endoscopic images to a terminal device. Since claim 1 recites claim limitations that integrate the alleged abstract idea into a practical application, it is not directed to the abstract idea.”  Examiner respectfully disagrees that the abstract idea is integrated into a practical application.  The specification as originally filed does not disclose technological problems associated with the functioning of communication between a server transmitting images to a terminal device, and as such, no improvement to the functioning of a computer or technological field has been disclosed.  The earlier citation provided by Applicant (Specification page 41, lines 11-20) does not disclose a technological problem associated with transmission of unnecessary data. Further, there is no clear nexus between Applicant’s arguments and an improvement shown in the claims.  
	The same rationale applies to Claims 12-15, which contain the same or substantially similar limitations as Claim 1.  Regarding Dependent Claims 3-11, Applicant has not offered 

103 Rejections
Applicant’s arguments with respect to claim(s) 1, 3-15 have been considered but are moot because all arguments appear to pertain to amended claim language.  New grounds of rejection is necessitated by amendments.  The 103 Rejections are maintained. 

CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626